Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 1 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Angel Perez, Jr.,
No. 1:18-cv-180
Plaintiff

Hon. Richard A. Lanzillo
United States Magistrate Judge

Vv.

The Borough of Johnsonburg,
David Cuneo, Memorandum Opinion on Defendants’
Motion for Summary Judgment

Defendants

Nee NL NL Ne Ne Ne Ne Se Se SE”

ECF No. 45

Defendants’ motion for summary judgment (CF No. 45) is pending before
the Court. For the reasons discussed below, the motion will be granted in part and
denied in part.

I, Introduction

The Fourth Amendment plays a major role in regulating how police officers
interact with members of the public. It limits their authority to arrest individuals and
evinces a general preference that such deptivations of liberty occur only upon the
issuance of a wattant by an independent judicial official. The Fourth Amendment
also limits the force officers may use in effectuating an arrest or other detention.
While the law gives “a certain deference to police officers who employ reasonable
means to effect the arrest of dangerous or resisting subjects,” that deference does not

extend to uses of force that ate excessive or improperly motived. Karcher v. Pennsylvania
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 2 of 39

State Police Department, 2016 WL 4379143, at *1 (M.D. Pa. Aug. 8, 2016). In
determining whether an officet’s use of force was reasonable, “the after acquited
benefits of hindsight must yield to an objective sense of reasonableness,” the
boundaries of which are set by “the officer’s observations in that particular moment.”
Id. The facts of this case implicate these principles and competing considerations.

Il. Material Facts

This action atises out of a November 21, 2017 encounter between Plaintiff
Angel Perez (Perez) and Defendant David Cuneo (Cuneo), a police officer employed
by Defendant Borough of Johnsonburg, Pennsylvania. That encounter involved
Cuneo’s initial seizure of Perez, followed by his escalating use of force, which
ultimately culminated in Cuneo’s use of his service weapon to shoot Perez. The
following facts are taken from the Defendants’ Concise Statement of Material Facts
(ECF No. 47), Perez’ Responsive Concise Statement (CF No. 57), and the exhibits
thereto. Citations to record ate omitted except where the Coutt refers to specific |
deposition testimony. Material disputes of fact are noted.

Perez was known to local law enforcement authotities, including Cuneo, prior
to November 21, 2017. Cuneo had known Perez since joining the Johnsonburg
Borough Police Department in 2007. Perez had a history of illegal drug use and
pteviously had been charged with various criminal offenses, including burglary and

theft; he had served time in state and local prisons.
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 3 of 39

In November 2017, the St. Marys, Pennsylvania, Police Department was
investigating a burglary that occurred within its jurisdiction. On November 5, 2017,
Sergeant Pistner of the St. Matys P.D. called Cuneo and told him that Perez was a
suspect in the investigation of that burglary and that the St. Marys P.D. would be
seeking a search warrant to obtain a DNA sample from Perez. Cuneo received a call
from another St. Marys police officer the following week regarding his department’s
attempts to obtain a search watrant for Perez’? DNA. The St. Marys P.D. ultimately
secured the DNA search warrant at 12:50 p.m. on November 20, 2017. ECF No.
53-4. Although Cuneo had never been presented with a warrant for Cuneo’s attest,
and no one had told Cuneo that the St. Matys Police had procured such a warrant,
Cuneo erroneously assumed that both a warrant to arrest Perez and a search warrant
for his DNA were outstanding. ECF No. 47-2 (Cuneo Deposition), p. 18 (Well, I
thought there was two watrants...That there was a body warrant for the burglary and
they wanted his DNA and had a seatch warrant for that.”). Atleast as of
November 20, 2017 through the date of his deposition, Cuneo did not distinguish
between the two types of warrants as far as how he dealt with individuals such as
Perez. See id, p. 20. And, as of the date of his encounter with Perez, Cuneo also did

not know that the search warrant that the St. Marys P.D. actually obtained for Perez’
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 4 of 39

DNA expressly limited its execution to between the hours of 6:00 a.m. and 10:00
p.m.!

On November 20, 2017, Cuneo started his shift at 11:00 pm and was scheduled
to conclude his shift at 7:00 a.m. He was the only officer on duty that night. Cuneo
testified that, upon his arrival at the police department, he reviewed the daily log
entries from the preceding shift and noted that the St. Marys Police Department was
“looking for Perez” pursuant to “a search warrant for his DNA.” The log included
no teference to an attest warrant but, as noted, Cuneo nevertheless assumed that the
St. Marys P.D. had also secured a warrant for Perez’ arrest. Based upon this
erroneous assumption and his ignorance of the time limitation upon which officers
were authorized to execute the DNA seatch warrant, Cuneo intended to arrest Perez
if, and whenever, he encounteted him. Id.

Shortly after Cuneo began his shift, he parked his police vehicle neat a local
convenience store. Just after midnight, Cuneo observed Perez walking down the
street. Cuneo drove from the convenience store past Perez. As Perez approached,
Cuneo exited his vehicle and stated he needed to talk to him. Perez recognized
Cuneo, responding “what’s up Cuneo?”. Cuneo then told Perez that the St. Matys

P.D. had a warrant for his arrest, and a wartant to collect a DNA sample, and that he

would be taking him to the St. Marys P.D. pursuant to those warrants. Perez declined

 

| Pennsylvania Rule of Criminal Procedure 203 requires that search warrants conducted at night be authorized only after
a finding of “reasonable cause.” Pa. R. Crim. P. Rule 203 (E). No such authorization was obtained regarding the search
wattant for Perez’? DNA.
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 5 of 39

to go with Cuneo, stated that he was going home, and began to run or jog away.
Cuneo pursued Perez and discharged his taser weapon, the leads or conducting
prongs of which struck Perez in the back of the head. Cuneo contends that prior to
deploying his taser, he warned Perez that “you better stop or I’m going to tase you.”
Perez asserts that Cuneo provided no warning before firing his taser. The parties do
agtee, however, that the shock of the taser caused Perez to fall to the ground and that
as Perez fell his face struck a large rock. The impact of his fall broke Perez’ nose.
Cuneo approached Perez and instructed him to “stay down.” At this point in the
encounter, Perez was lying face-down on the ground. Cuneo testified that Perez
repeatedly attempted to stand up and that each time Perez did so, he engaged his taser
to shock him. Cuneo’s taser was equipped with a camera that began recording when
Cuneo first activated the weapon. See ECF No. 49.

The camera trecotded that Cuneo discharged his taser on Perez five times
during the encounter. The first discharge lasted approximately 5 seconds; the second,
approximately 14 seconds, the third, approximately 40 seconds, the fourth,
approximately 20 seconds, and the fifth, approximately 20 seconds. The video also
shows Perez lying face-down on the ground with his hands initially beneath his chest,
and Cuneo is heard repeatedly instructing Perez to place his hands behind his back.
Between the second and third tasing, Cuneo is recotded threatening Perez, “TI will
light the fuck up” if Perez does not comply. Perez is recorded repeatedly telling

Cuneo he is unable to comply because he is injured. It is clear from the video that

5
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 6 of 39

Perez’ hands were no longer concealed beneath his chest after the third tasing. Cuneo
is also recorded advising Perez that he needed medical assistance.

After the last discharge of Cuneo’s taset, Perez attempted to stand up, which
ptompted Cuneo to attempt to discharge his taser again. This time, however, the
taser did not administer a shock to Perez. Apparently, Cuneo’s prior uses of the taser
had exhausted its charge. Cuneo and Perez disagree as to what happened next, and
because Cuneo’s taser had fallen or been dropped to the ground, it no longer
recotded video of the interaction between the two.” Perez asserts that he did not
ageress towatds Cuneo but instead attempted to get off the ground and flee as Cuneo
repeatedly struck him with his retractable police baton. In contrast, Cuneo maintains
that Perez stood up, lunged at him, and punched him in the face. Cuneo claims that
he and Perez traded blows for “over eight minutes” during which time he sustained
mote than 20 punches from Petez to his head. ECF No. 53-2, p. 111. As the fight
went on, Cuneo says he fell to his knees and Perez continued to hit him. Id, p. 128.
Perez denies lunging at Cuneo but admits to “rolling around on the ground” during
the struggle. At some point during this struggle, a witness, Thomas Costanzo, arrived
on the scene.

Costanzo told Perez to “just get on the ground” and to listen to Cuneo. At one

point, Costanzo attempted to grab Perez’ arm or coat to assist Cuneo, but he

 

2 However, the taser continued to record audio.
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 7 of 39

withdrew when he noticed significant amounts of blood on Perez, apparently from
the injuries he had sustained during the encounter. Desiring to avoid possible
contamination from Cuneo’s blood, Costanzo returned to his car but remained in the
area for the rest of the encounter. Cuneo asserts that Perez continued to strike him
with his fists and wrestle with him while Perez contends that he was merely trying to
escape Cuneo’s blows. Both apparently agree that Cuneo struck Perez several times
in the head with his collapsible baton in an effort to subdue him. Perez contends that
he attempted to run away from Cuneo to escape his blows when Cuneo drew his
firearm and shot him in the back. Perez asserts that he was approximately 12-20 feet
away when Cuneo shot him. Costanzo, who remained at the scene, estimated that
Perez was approximately 10-to-15 feet away when Cuneo shot him.

Cuneo’s version of events leading to his shooting Perez differs materially from
Perez’ recounting. He testified that he told Perez, “Angel, if you hit me one more
time, I’m going to shoot you.” Cuneo asserts that Perez continued to attack him and,
fearing he might lose consciousness ot Perez might acquire his gun, he drew and
discharged his weapon. Cuneo theorizes that his bullet struck Perez in the back
because Perez must have been twisting or turning when he fired his weapon. Perez
fell to the ground, landing in a face down position with both hands pinned
underneath his body. Cuneo held Perez on the ground for approximately twenty to

thirty seconds until police officers from neighboring jurisdictions arrived on scene.
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 8 of 39

The responding officers then proceeded to handcuff Perez and check his
person for weapons. Perez was unarmed but he was found to be in possession of
hypodermic needles and drug paraphernalia. Once Perez had been secured, an
ambulance was dispatched to the scene of the arrest. Responding paramedics found
an “oddly shaped” bullet hole in Perez’ back. Perez was transported to a nearby
hospital. During the ride to the hospital, Perez told an accompanying police officer
that he had been using methamphetamines “all day.” Laboratory analysis later
confirmed Perez’ statement.

Ill. Procedural History

Perez initiated this lawsuit by filing a Complaint on June 18, 2018. ECF No. 1.
He named the Borough of Johnsonburg and Officer Cuneo as defendants. Perez
amended his Complaint on August 27, 2018 (ECF No. 9) and the Defendants
answered on September 18, 2018 (ECF No. 11). All patties have consented to the
jurisdiction of a United States Magistrate Judge. See ECF Nos. 8, 10, 14.

Following discovery, the Defendants filed the instant motion, a brief in support
of the motion, and a Concise Statement of Material Facts. See ECF Nos. 45-47.
Thereafter, Perez filed a brief in opposition to the Defendants’ motion, and a
responsive Concise Statement of Material Facts. ECF No. 53. The Defendants have

filed a Reply Brief (ECF No. 55). The matter is now ripe for disposition.
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 9 of 39

IV. Summary Judgment Standard

Federal Rule of Civil Procedure 56(a) requires the court to enter summary
judgment “if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
Under this standard “the mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 247-48 (1986). A disputed fact is
“material” if proof of its existence ot nonexistence would affect the outcome of the
case under applicable substantive law. Anderson, 477 U.S. at 248; Gray v. York
Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is
“senuine” if the evidence is such that a reasonable jury could return a verdict for the
nonmoving patty. Anderson, 477 US. at 257; Brenner v. Local 514, United Bhd. of
Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

When determining whether a genuine issue of material fact remains for trial,
the court must view the record and all reasonable inferences to be drawn therefrom in
favot of the nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cit. 1993); Clement v.
Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co.,
862 F.2d 56, 59 (3d Cit. 1988). To avoid summary judgment, however, the
nonmoving patty may not test on the unsubstantiated allegations of his or her

pleadings. Instead, once the movant satisfies its burden of identifying evidence that

9
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 10 of 39

demonstrates the absence of a genuine issue of material fact, the nonmoving party
must go beyond his pleadings with affidavits, depositions, answers to interrogatories
ot other record evidence to demonsttate specific material facts that give tise to a
genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

Further, under Rule 56, a defendant may seek summary judgment by pointing
to the absence of a genuine fact issue on one or more essential claim elements. The
Rule mandates summary judgment if the plaintiff then fails to make a sufficient
showing on each of those elements. When Rule 56 shifts the burden of production to
the nonmoving party, “a complete failure of proof concerning an essential element of
the nonmoving patty’s case necessarily renders all other facts immaterial.” Celotex,
477 USS. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

To state a claim for relief under § 1983, “a plaintiff must demonstrate the
defendant, acting under colos of state law, deprived him or her of a tight secured by
the Constitution or the laws of the United States.” Accordingly, to evaluate Perez’
claims in the context of a motion for summary judgment, the Court must determine
whether there are disputed issues of material fact that, if found for Perez, would show
he was deprived of a constitutional right. Cost v. Borough Of Dickson City, et al, 2021 WL
2255505, at *4 (3d Cir. fune 3, 2021) (quoting Kaucher v. Cnty. of Bucks, 455 F.3d 418,

423 (3d Cir, 2006) (citation omitted).

10
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 11 of 39

V. Discussion and Analysis

A. Clarification of the Fourth Amendment Claim

Before proceeding, the Court must clarify the nature of Perez’ claim. Perez’
Amended Complaint (ECF No. 9) includes three counts: a Fourteenth Amendment
due ptocess/bodily integrity claim (Count I), a Fourteenth Amendment due
ptocess/state created danger claim (Count II), and a Fourth Amendment excessive
force claim (Count IIT). Count I also includes a claim that “Defendant Cuneo’s
actions and inactions, as described [earlier in the Amended Complaint], constitute
violations of Plaintiffs rights under the Fourteenth Amendment to the United States
Constitution], including]... the right to be free from unreasonable searches and seizures.” KCK
No. 9, 9 32 (emphasis supplied). Earlier in his pleading, Perez refers specifically to
Cuneo’s attempt to arrest him without an arrest warrant. Id, ] 15. Accordingly, the
Coutt interprets the Amended Complaint to include a claim challenging the
constitutionality of Cuneo’s initial stop and arrest of Perez. Defendants also
understood the Amended Complaint to raise this claim as the very first argument
asserted in their brief in support of their motion for summary judgment is a
full-throated defense of the legality of Cuneo’s stop of Perez. ECF No. 46, pp. 5-9.
The parties also conducted significant discovery regarding this claim.

The Fourth Amendment right to be free from unreasonable search and seizure
is applicable to the states through the Fourteenth Amendment. Mapp v. Ohio, 367 U.S.

643 (1961). Similarly, the warrant requirements of the Fourth Amendment have also

11
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 12 of 39

been incorporated against the states through the Fourteenth Amendment. See Aguilar
v. Texas, 378 U.S. 108 (1964); Ker v. Cahforma, 374 U.S. 23 (1963). However, Perez’
attempt to raise substantive due process and “state created danger” claims under the
Fourteenth Amendment is untenable. As the Supreme Court has explained, “if a
constitutional claim is covered by a specific constitutional provision, such as the
Fourth ... Amendment, the claim must be analyzed under the standard appropriate to
that specific provision, not under the rubric of substantive due process.” United States
v. Lanier, 520 U.S. 259, 272 n.17 (1997); see also Tingey v. Gardner, 827 Fed. Appx. 195
(3d Cir. 2020) (quoting Lamer). Under the more-specific provision rule, Perez’ claims
in Counts I and IT of the Amended Complaint telating to Cuneo’s alleged unlawful
stop and arrest and use of excessive force must be analyzed under the Fourth
Amendment, the constitutional provision specifically addressing the rights Perez seeks
to vindicate. This rule precludes Perez from recasting these claims as substantive due
ptocess of “state created danger” claims under the Fourteenth Amendment. See Tingey,
827 Fed. Appx. at 198 (holding that a substantive due process claim crashes into the
more-specific-provision tule); Salyer v. Hollidaysburg Area Sch. Dist., 2016 WL 5376218,
at *5 (W.D. Pa. Sept. 26, 2016) (citing Wheeler v. City of Philadelphia, 367 F. Supp. 2d
737, 747 (B.D. Pa. 2005) (“pure” Fourth Amendment claims cannot also be brought

under the Fourteenth Amendment using the state-created danger doctrine).

12
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 13 of 39

B. Cuneo Is Not Entitled to Summary Judgment on Perez’ Unlawful
Seizure Claim.

1. Defendants’ Argument that Cuneo’s Detention of Perez was a “Terry
Stop” is Contrary to the Record.

“TT ]he ‘seizure’ of a ‘person’ ...can take the form of ‘physical force’ or a ‘show
of authority’ that ‘in some way restrain[s] the liberty’ of the person.” Torres v. Madrid,
592 U.S. _,141 S. Ct. 989, 995 (2021) (internal punctuation omitted) (quoting Terry v.
Ohio, 392 U.S. 1, 19, n. 16 (1968)). Whether Cuneo’s seizure of Perez occutted when
he deployed his taser to stop Perez from leaving or when Perez submitted after being
shot in the back, there is no question that Cuneo seized Perez within the meaning of
the Fourth Amendment. See Brendlin v. California, 551 U.S. 249, 250 (2007) (holding
that “[a] seizure occurs when a reasonable person (1) would not feel ‘free to leave’ or
(2) would not feel ‘free to decline the officers’ requests or otherwise terminate the
encounter”); Alvin v. Calabrese, 455 Fed. Appx. 171, 175 (3d Cir. 2011) (when a
petson’s “liberty is restrained by an officet’s ‘show of authority,’ a seizure does not
occur unless the person yields to that show of authority.” (citing Cahfornia v. Hodari D.,
499 U.S. 621, 626 (1991)).

Defendants argue that Cuneo’s encounter with Perez started as a simple
“investigatory stop” pursuant to Terry v. Ohio, 392 U.S. 1 (1968). The record,
including Cuneo’s own deposition testimony, belies this characterization. Cuneo
testified that when he encountered Perez on November 20, 2017, he believed that

both a search warrant and an artest watrant, which he describes as a “body warrant,”

13
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 14 of 39

had been issued for Perez. ECF No. 47-2, p. 18 (‘Well, I thought there was two

wattants... That there was a body warrant for the burglary and they wanted his DNA

and had a search warrant for that.”’). In Cuneo’s mind, the distinction between the

two types of warrants made no difference in how he approached and dealt with

subjects such as Perez. Cuneo testified:

Id., p. 20.

Q.

> Oe ODO

Does the difference in the type of warrant change
yout apptoach to how you approach an individual in
attempting to either arrest them under a body
watrant of get an item from them under a search
warrant?

No.

Your approach is the same?
Yes.

What---what is your approachp

I would look for them, see them, tell them they have
a warrant, place them under arrest for the warrant,
and then whatever the instructions would be from
that.

This was precisely the approach Cuneo intended to take, and ultimately did

take, when he encountered Petez on November 20, 2017. Cuneo testified

unambiguously that if he encountered Perez, he intended to place him under arrest:

Q.

A.

So if it was only a search warrant like for DNA, would | you
place that person under arrest before you would attempt
to collect DNAP

It would still be a warrant, yes.

14
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 15 of 39

Q. Okay. Tell me what---you, if everything had gone
smoothly with Angel Perez, what would the
procedure have been as far as executing the search
warrant for his DNA?

*KACOK

A. If it would have went smoothly, I would have met
him. As I said, I have nothing in this. I’d take him
into custody, put him into cuffs under the warrant. He'd be
under arrest. | would then notify the department that
wanted him and we would do a transfer halfway.

Q. So even if it was just a search warrant for his DNA,
you would actually place him under arrest

A. Yes. It’s still a warrant.

Td. (emphasis supplied).

Cuneo’s intentions and actions on November 20, 2017 wete wholly
inconsistent with a “Terry stop” —i.e., “a ‘brief, investigatory stop when the officer has
a teasonable, atticulable suspicion that criminal activity is afoot.”’ Unzted States v.
Hester, 910 F.3d 78, 84 (3d Cit. 2018) (quoting Ilhnois v. Wardlow, 528 U.S, 119, 123
(2000)). See also United States v. Hensley, 469 U.S. 221, 229 (1985) (“[I]£ police have a
reasonable suspicion, grounded in specific and articulable facts, that a person they
encounter was involved in or is wanted in connection with a completed felony, then a
Terry stop may be made to investigate that suspicion.”)). Cuneo was not involved in
the St. Matys Police Department’s investigation of the burglary that occurred within

its jurisdiction. He independently observed no conduct or circumstances to support a

15
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 16 of 39

teasonable suspicion that Perez was engaged in criminal activity when he encounteted
him. While Defendants’ principal brief devotes significant attention to Perez’ history
of drug use, ctiminal record, and prior incarceration, these facts alone did not suppott
a Terry stop, and certainly not an arrest. Defendants do not argue, and the record
does not support, that Cuneo observed any conduct or citcumstances on

November 17, 2017 that created a reasonable suspicion that Perez was engaged in
criminal activity. Mote importantly, Cuneo unambiguously testified that he formed
the intent to arrest Perez on sight before he encountered him. The fact that drug
pataphernalia was discovered on Perez’ person affer the stop and that he later admitted
to drug use in no way justifies the initial stop because Cuneo knew none of this

information when he initiated his arrest of Perez.

Thus, Cuneo based his decision to take Perez into custody on none of the
factors recognized in Terry and its progeny. Instead, Cuneo’s intent was clear—he was
going to place Perez under arrest pursuant to the watrant. Cuneo’s intent to place
Perez under artest and transport him to St. Marys Police Department personnel is
fundamentally inconsistent with a Terry stop. In effectuating a Terry stop, police
cannot “seek to verify their suspicions by means that approach the conditions of
attest.” Florida v. Royer, 460 U.S. 491, 499 (1983). In other words, “an investigative
detention must be temporary and last no longer than is necessary to effectuate the

purpose of the stop. Similarly, the investigative methods employed should be the

16
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 17 of 39

least intrusive means reasonably available to verify or dispel the officer’s suspicion in a
shott period of time.” Id at 500. “The brief investigative stop allowed under Terry, is
just that; a brief stop to allow police to investigate. The initial stop does not justify an arrest,
prolonged detention, or a stop that lasts any longer than is reasonably necessaty to
investigate.” United States v. Bey, 911 F.3d 139, 146-47 (3d Cir. 2018) (emphasis

supplied).

Because the record suppotts a finding that Cuneo arrested Perez on
November 20, 2017—and was not conducting a brief investigatory “Terry stop” —
Defendants’ motion next requires that the Court determine whether the record

establishes the legality of that arrest as a matter of law.

2. Cuneo’s Arrest of Petez was Beyond the Authority Granted by the
DNA Warrant and, Therefore, a Violation of the Fourth
Amendment.

The warrant obtained by the St. Marys Police Department authorized the
collection of DNA samples from Perez. The application of a cheek swab to “obtain
DNA samples is a search” subject to the Fourth Amendment’s prohibition against
“unreasonable searches and seizures.” Maryland v. King, 569 U.S. 435, 446, 133 S. Ct.
1958, 1968-69, 186 L. Ed. 2d 1 (2013). Indeed, “[v]irtually any ‘intrusion into the
human body...will work an invasion of ‘cherished personal security’ that is subject to

constitutional scrutiny.” Id. (internal citation and quotation omitted) (céting Cupp v.

17
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 18 of 39

Murphy, 412 US. 291, 295, 93 S. Ct. 2000, 36 L.Ed.2d 900 (1973) (quoting Terry v.

Ohio, 392 USS. 1, 24-25, 88 S. Ct. 1868, 20 L.Ed.2d 889 (1968)).

Here, Perez does not argue that the police lacked probable cause to obtain the
seatch warrant for his DNA. Rather, he challenges the legality of the timing of
Cuneo’s attempted execution of the warrant. The wattant expressly limited the
authority of officers to execute the warrant to between the hours of 6:00 a.m. and
10:00 p.m. Pennsylvania law, much like the Federal Rules of Criminal Procedute,
draws a distinction between attest/bench warrants and seatch wattants. Pennsylvania
Rule of Criminal Procedure 150 governs the issuance and execution of bench
wattants and does not place any limitation on the time when officers can take a
suspect into custody. Pennsylvania Rule of Criminal Procedure 515 similarly governs
the issuance and execution of arrest warrants, and like Rule 150, does not prohibit the
execution of a warrant at night. In fact, Pennsylvania Rule of Criminal Procedure 431
institutes specific procedures for bench and arrest wartants served outside of the
hours of 6:00 a.m. and 10:00 p.m. See Pa. R. Crim. P. 431(A)(1) and (2). In contrast,
Pennsylvania Rule of Criminal Procedure 203 requires that search warrants conducted
at night be authorized only after a finding of “reasonable cause.” Pa. R. Crim. P. Rule

203

Defendants acknowledge that no arrest watrant was outstanding for Perez

when Cuneo arrested him on November 20, 2017. They also do not argue that the St.

18
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 19 of 39

Marys police made the “reasonable cause” showing necessaty to authorize execution
of the search wattant at night. Indeed, it is undisputed that the warrant to collect

Perez’ DNA expressly restricted the houts of its execution to between 6:00 a.m. and
10:00 p.m. and that Cuneo’s arrest of Perez occurred well-outside of this authorized

timeframe.

Absent ambiguity in the warrant, “the issue whether the search was in fact
authorized by the warrant is determinable by a reading of the warrant’s simple and
unambiguous language.” U. S. ex red Boyance v. Myers, 398 F.2d 896, 898 (3d Cir.
1968). This includes language restricting when a warrant may be served. Id. at 898-99
(“To find that a warrant which is explicitly limited to daytime searches legalizes seatch
at any hour of the day or night would be to disregard the magistrate’s actual
determination and thus to nullify the requirement of a prior impartial determination
that a particular search will be reasonable.”). ““When the right of privacy must
reasonably yield to the right of search is, as a tule, to be decided by a judicial officer,
not by a policeman, or Government enforcement agent.” Id. at 899. (quoting Johnson
v. United States, 333 U.S. 10, 14 1948)). Thus, at the time Cuneo encountered Perez,
the DNA seatch wattant’s simple and unambiguous terms provided Cuneo with no
authority to arrest Perez ot to otherwise take him into custody for delivery to the St.

Marys P.D.

19
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 20 of 39

3. The Record Belies that Cuneo had a Reasonable Belief that He Was
Authorized to Arrest Perez on the DNA Warrant.

Prior to November 20, 2017, Cuneo learned that the St. Marys police would be
obtaining “a search watrant in order to obtain a sample of DNA from Perez” in
connection with their investigation of a burglary. ECF No. 47 (Defendants’ Concise
Statement of Material Facts), § 21. Although Cuneo admits that he was never told
that an atrest warrant had been issued for Perez, he assumed that an arrest warrant for
Perez was outstanding on November 20, 2017. ECF 47-2, p. 19. The existing record
includes nothing to support that Cuneo ever attempted to verify his erroneous
assumption or that he requested a copy of the warrant, or even asked about its nature,
contents, or limitations. In addition, given his yeats of experience as a law
enforcement officer, he should have known that Pennsylvania law did not permit the
execution of a seatch warrant at night unless specifically authorized following a
showing of “reasonable cause.” Thus, the record does not support a finding as a
matter of law that Cuneo had a reasonable (albeit mistaken) belief that a warrant
authorizing the arrest of Perez was outstanding. Indeed, the illegality of the execution
of a seatch warrant outside of its specified limitations had been clearly established for
decades before Cuneo’s encounter with Perez. See Sgro v. United States, 287 U.S. 206,
212 (1932) (holding that a warrant is “dead,” and a seatch undertaken pursuant to that
wattant invalid, after the expiration date on the warrant); Johnson v. United States, 333

USS. at 14 (holding that the parameters of a search are “to be decided by a judicial

20
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 21 of 39

officer, not by a policeman, or Government enforcement agent”). In 1968, the Coutt
of Appeals for the Third Circuit specifically applied this rule to a search warrant

executed outside of its specified time limitations. See U. S. ex rel Boyance v. Myers, supra.
C. Perez’ Excessive Force Claim

1. The Illegality of Cuneo’s Arrest Does Not Beat on Perez’ Separate
and Independent Excessive Force Claim.

Perez’ illegal stop /arrest claim and his excessive force claim are distinct claims
under the Fourth Amendment. See, e.g, Kéein v. Madison, 374 FP. Supp. 3d 389 (E.D. Pa.
Apt. 10, 2019) (noting separate claims under the Fourth Amendment for a wartantless
search and the use of excessive force); Waugh v. Dow, 2014 WL, 2807574 *3 W.D.
Okl. June 20, 2014) (granting summary judgment on Fourth Amendment warrantless
arrest claim but denying summary judgment on Fourth Amendment excessive force
claim). Bello v. Lebanon City Police Dep’t, 2013 WL 53981, at *7 (M.D. Pa. Jan. 3, 2013)
(recognizing separate claims under the Fourth Amendment where the fact of a
warrantless arrest was offered “in support of” plaintiff's excessive force claim)
(emphasis in original). Indeed, the Court of Appeals for the Third Circuit has
cautioned against conflating the two claims. In Snell v. City of York, Pa., for example,
the plaintiff argued that the force applied during arrest was unreasonable (z..,
excessive) because his initial arrest was illegal. 564 F.3d 659, 672 (3d Cir. 2009). The

Coutt of Appeals rejected this argument and held that a plaintiff's illegal arrest does

21
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 22 of 39

not turn his arrest into an excessive force case. Id. If that were so, “every unlawful
attest claim would bring with it a tagalong excessive force claim. That is not the law.”
Daniels v. City of Philadelphia, 2017 WL. 25382, at *4 (E.D. Pa. Jan. 3, 2017) (citing Snell,
564 F.3d at 672) (“We have rejected similar efforts to bootstrap excessive force claims
and probable cause challenges.”) (citations omitted). See also Bodine v. Warwick, 72 F.3d
393, 400 & n.10 (3d Cir. 1993) (rejecting conflation of claims for false arrest and
excessive force, noting that “merely because a person has been falsely arrested does
not mean that excessive force has been used”); Brackbill v. Ruff, 2018 WL 2322014, *5
(M.D. Pa. May 22, 2018). As the Court of Appeals for the Seventh Circuit noted, “the
docttine of Fourth Amendment reasonableness has distinct, component parts. A
seizure without probable cause is conceptually different from a seizure that employs
excessive force; both ate unreasonable but for different reasons.” Carlson v. Bukouc,
621 F.3d 610, 622 n. 19 (7th Cir. 2010).

Thus, Cuneo’s arrest of Perez on an inactive search watrant does not mean that
the force Cuneo used to effectuate the arrest was excessive. See Boardman v. City of
Philadelphia, 661 Fed. Appx. 183, 190 (d Cir. 2016) (citing Romero v. Story, 672 F.3d
880, 890 (10th Cir. 2012) (“fi]f the district court concludes that the arrest was
unlawful, the court may not automatically find any force used in effecting the unlawful
arrest to be excessive.”) “Instead, the district court must analyze the excessive force

[claim] under the assumption that arrest was lawful.” Id. See also Idris v. Conway, 2014

22
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 23 of 39

WL 4244222, *7 (N.D. II. Aug. 27, 2014) (holding that an unlawful arrest has no
bearing on an excessive force claim).

2. Disputed Issues of Material Fact Remain for Trial Regarding the
Reasonableness of Cuneo’s Escalating Use of Force.

Even if Cuneo’s arrest of Perez was unconstitutional or otherwise illegal, Perez
had no right to resist that arrest. United States v. Ferrone, 438 F.2d 381, 389-90 (3d Cit.),
cett. denied, 402 U.S. 1008 (1971) (no right to resist search pursuant to invalid search
wattant). A civil rights action or other appropriate court action—not self-help
resistance—was Perez’ permissible means to address and remedy this deprivation.
Perez’ refusal to comply with Cuneo’s directions triggered Cuneo’s authority to use
reasonable force to effectuate the arrest. At the same time, the Fourth Amendment
protects a citizen against an unreasonable use of force in connection with an arrest,
investigatory stop, ot other seizure. Graham v. Connor, 490 U.S. 386 (1989). The
analysis used to review excessive force claims is well known; its touchstone is
reasonableness. Id., at 397. See also Ohio v. Robinette, 519 US. 33, 39 (1996); Santen: v.
Fuentes, 795 F.3d 410, 417 (3d Cir. 2015) (“In an excessive force case, we determine
whether a constitutional violation has occurred using the Fourth Amendment’s
objective reasonableness test.”); Harrison-El v. Gaffney, 2021 WL 1721593 (B.D. Pa.
Apr. 30, 2021).

The “reasonableness” of particular uses of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

23
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 24 of 39

hindsight.” Id. Further, the “calculus of reasonableness must embody allowance for
the fact that police officers are often forced to make split second judgments — in
circumstances that are tense, uncertain, and rapidly evolving — about the amount of
force that is necessary in a particular situation.” Id. at 396-97. Whether the use of
force was reasonable is normally a question for the jury. Révas, 365 F.3d at 198.
Cuneo and Perez agree that during their initial interaction, Cuneo informed
Perez that he was attesting him pursuant to the DNA seatch warrant. When Perez
attempted to leave the scene, Cuneo deployed his taser to stop him. While Cuneo and
Perez’ versions of the subsequent events differ materially, they agree that Cuneo’s
further use of force included his repeated engagement of his taser to shock Perez, his
striking of Perez with his retractable baton, and ultimately the use of his gun to shoot
Perez. As to each use of force, “the Court asks whether the officer’s conduct was
‘objectively reasonable’ in light of the totality of the facts and circumstances.” Lynn ».
Schertzberg, 169 Fed. Appx. 666, 669 (3d Cir. 2006) (citing Kopec v. Tate, 361 F.3d 772,
776 (3d Cir. 2004). Factors that the court should consider include (1) the severity of
the crime at issue, (2) whether the suspect poses an immediate threat to the safety of
the officers and others, (3) whether the action takes place in context of effecting an
arrest and suspect is actively resisting arrest or attempting to evade arrest by flight,
(4) the duration of the action, (5) the possibility that the suspect may be armed, and
(6) the number of persons with whom the police officers must contend at one time

(“the Graham and Sharrar factors”). See Graham, 490 U.S. at 396; and Sharrar v. Felsing,

24
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 25 of 39

128 F.3d 810, 822 (3d Cir. 1997). See also Rivas v. City of Passaic, 305 F.3d 181, 198 (3d
Cir, 2004).

It is undisputed that Perez resisted atrest by attempting to leave the scene after
Cuneo advised him that he was taking him into custody. Perez’ resistance triggered
Cuneo’s tight and authority to use force to effectuate the arrest. But, as detailed
below, disputed issues of fact remain regarding the reasonableness of the force Cuneo

chose to use against Perez.
a. Cuneo’s initial use of his taser.

The disputed issues of fact in this case include whether Cuneo gave any verbal
warnings to Perez before Cuneo first used his taser on him. Petez says that after he
questioned Cuneo’s authority to arrest him on the DNA search warrant and refused
to go with Cuneo, he proceeded to “jog” across the street. He further asserts that
Cuneo then fired his taser at him without warning. ECF 57-2, p. 20. In contrast,
Cuneo contends that he specifically told Perez that he would “tase” him if he did not
stop and fired his taser only after Perez failed to comply. This dispute is material. See
Bryan v. MacPherson, 630 F.3d 805, 831 (9th Cir. 2010) (noting that an officer’s use of
force was unreasonable when he did not provide a warning before deploying the
taset). As one district court within this Circuit observed, “[w]hether warnings were
given prior to tasing is important to showing whether this use of force was

appropriate.” Geist v. Ammary, 40 F. Supp. 3d 467, 480-81 (E.D. Pa. 2014) (citing

25
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 26 of 39

Brown v. Cwynar, 484 Fed. Appx. 676 (3d Cir. 2012) (use of a taser on plaintiff during
atrest not excessive force after officer was called to store to deal with a “disruptive
customer” and plaintiff/customer was non-complaint after sevetal requests by officer
to stop); Ickes v. Borough of Bedford, 807 F. Supp. 2d 306, 313, 324 (W.D. Pa. 2011)
(finding that arresting officer’s tasering of a handicapped individual was appropriate
after the plaintiff was watned that he might be tasered and the plaintiff responded,

“Go ahead and taser me.”) (footnote omitted)).

Certain of the Graham and Sharrar factors also weigh against this Court finding
Cuneo’s initial use of his taser reasonable as a matter of law. When Cuneo initially
apptoached Perez, he had observed nothing to support a belief that Perez was then
involved in any serious crime. The only conduct Cuneo observed was Perez walking
down the street. While Perez was a suspect in a burglary investigation, apparently no
finding of “probable cause” for his arrest had been made as no warrant for his arrest
had been issued. The current record also does not support that Cuneo had reason to
believe that Perez represented an immediate threat to his safety or the safety of others
when he declined to accompany Cuneo and attempted to leave the scene. Similarly,
Defendants have not offered any evidence to support that Cuneo had reason to
believe that Perez was atmed. On the other hand, Cuneo’s action did take place in
context of effecting an arrest, and Perez did actively resist arrest and attempt to evade

attest by flight. Given these competing and conflicting considerations, the

26
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 27 of 39

reasonableness of Cuneo’s initial use of his taser is an issue that must remain for the
jury.
b. Cuneo’s subsequent uses of his taser

Cuneo’s subsequent uses of his taser presents a closet call. The video evidence
clearly shows that after Perez fell to the ground, his hands were initially concealed
beneath his chest despite Cuneo’s repeated instructions to place them behind his
back. Although Cuneo may have had no reason to believe Petez was armed, he did
not know with any certainty he was not, and demanding that a resisting arrestee’s
hands be made visible is a facially reasonable measure to protect the safety of the
officer. Perez contends that his injuries and the initial shock of the taser prevented
him from complying, but Cuneo would not necessarily have known this to be the
case. Because a given use of force must be evaluated from the perspective of the
officer, Cuneo’s repeated use of his taser may be viewed as reasonable under these
circumstances. On the other hand, Perez asserts that Cuneo should have recognized
that he was attempting to comply and surrender when Cuneo repeatedly shocked him
with his taser. He also emphasizes the prolonged duration of the shocks administered

by Cuneo which literally exhausted the battery of his taser.

Given the conflicts in the testimony of Cuneo and Perez and the inconclusive
nature of the video evidence, the Court also finds that the reasonableness of Cuneo’s
subsequent uses of his taser also constitutes a matter for the jury.

27
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 28 of 39

c. Cuneo’s use of his retractable baton

This same analysis and conclusion apply to Cuneo’s use of his retractable
baton. By the time Cuneo used his baton, his interaction with Cuneo was completely
out of view of his taser camera. Thus, there is no video evidence regarding what
precipitated Cuneo’s use of his baton or how he used it. Cuneo asserts that he used
his baton in an attempt to fend off Perez’ attacks against him and gain control of him,
In contrast, Perez asserts that he did not attack or strike Cuneo and that it was Cuneo
who repeatedly struck him in the head with his baton without justification. Once

again, the Coutt is unable to resolve these factual disputes on summary judgment.
d. Cuneo’s discharge of his firearm

The facts and circumstances surrounding Cuneo’s use of his gun to shoot Perez
are even mote shapely in dispute. Cuneo assetts that he resorted to deadly force only
after Cuneo assaulted him to the point that he feared he might lose consciousness or
Perez might gain complete control over him and possibly even obtain his gun. In
contrast, Perez asserts that he was fleeing Cuneo’s unwarranted assault upon him and
was approximately 12-20 feet away when Cuneo shot him in the back. The third-
patty witness, Thomas Costanzo, places Perez approximately 10-15 feet away from
Cuneo when Cuneo shot him. These material discrepancies plainly preclude this
Coutt from finding as a matter of law that Cuneo’s use of his gun to shoot Perez was
reasonable.

28
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 29 of 39

D. Cuneo is Entitled to Qualified Immunity Only as to His Use of His
Taser and Baton.

Qualified immunity is “an entitlement not to stand trial or face the burdens of
litigation.” Saucier v. Katz, 533 U.S. 194, 200 (2001) (quoting Mitchell v. Forsyth, 472
U.S. 511, 526 (1985)). Under this docttine, a government official is immune from
claims for damages unless the record, viewed in the light most favorable to plaintiff,
shows (1) that the official violated the plaintiffs constitutional rights, and (2) that the
constitutional right that was violated was clearly established. Id. at 201; Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982) (“[G]overnment officials performing discretionary
functions ... ate shielded ftom liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a reasonable
person should have known.”). A tight is considered clearly established if it is
“sufficiently clear that every reasonable official would have understood that what he is
doing violates that right.” Reichl v. Howards, 566 U.S. 658 (2012) (alterations omitted),
see also Mullenix v. Luna, 577 U.S. 7, 11-12 (2015).

In the context of a case alleging a police officer’s illegal arrest or use of
excessive force, the court must “identify the right at issue and determine if that right
was clearly established at the time of the officer’s action.” Estep v, Mackey, 639 Fed.
Appx. 870, 873 (3d Cir. 2016). “With respect to the first task, courts ‘must define the
tight allegedly violated at the appropriate level of specificity.” Id. (quoting Sharp v.
Johnson, 669 F.3d 144, 159 (3d Cit.2012). Courts must resist the temptation to define

29
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 30 of 39

“clearly established law at a high level of generality.” Id. (remanding case where district
court defined right too generally as right to be free from excessive force) (quoting
Asheroft v. al-Kidd, 563 U.S. 731, 741-42 (2011)). “Rather, the right at issue must be
framed ‘in a mote particularized, and hence mote televant, sense, in light of the case’s
specific context, not as a broad general proposition.” Estep, 639 Fed. Appx. at 873
(quoting Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 638 (3d Cir.2015) (quotation
marks and citations omitted)). With these principles in mind, the Court turns to

Perez’ claims in this case.

1. Cuneo Is Not Entitled to Qualified Immunity on Perez’ Unlawful
Arrest Claim.

As to Perez’ illegal arrest claim, the right at issue is Perez’ right not to be seized
by the police without a watrant authorizing the seizure or the officer’s observation of
facts supporting probable cause to believe the person has committed a crime or at
least reasonable suspicion to believe he or she is engaged in criminal activity. This
tight is embodied in the text of the Fourth Amendment itself, which was adopted by
Congress as patt of the Bill of Rights on December 15, 1791. This right has been
recognized as applicable to the states since 1961 when the Supreme Court decided
Mapp v. Ohio, supra. Even if the right is defined more specifically as Perez’ right to be
free from seizure pursuant to a search warrant executed outside of its specified
limitations, that right has been clearly established since 1932 when the Supreme Court

decided Sgro v. United States, supra. Thus, Cuneo violated Petez’ clearly established

30
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 31 of 39

tights on November 20, 2017, when he arrested him without probable cause or actual
authority conferred by a warrant.

2. Cuneo is Entitled to Summary Judgment Based on Qualified
Immunity With Respect to the Use of His Taset.

As to Cuneo’s initial and subsequent uses of his taser, Perez has failed to show
that Cuneo violated a clearly established right. A right is clearly established if a
reasonable official would understand that what he is doing violates that nght. a/+Kzdd,
563 US. at 741-42. The circumstances under which Cuneo used his taser are
sufficiently clear from the video evidence that the Court can determine qualified
immunity on the existing record. See Scott v. Harris, 550 U.S. 372, 378 (2007) (holding
that “the existence in the record of a videotape captuting the events in question” is
properly credited by the court in assessing whether a genuine issue of material fact
remains in a police excessive force case). The video in this case shows Perez fleeing
after Cuneo placed him undet arrest and Cuneo’s initial use of his taser to stop him.
The video later shows Petez face down on the ground with his hands initially
concealed beneath his chest. Cuneo is heard demanding that Perez place his hands
behind his back and warning Perez that he will tase him if he does not comply. The
video then shows Perez failing to comply and Cuneo engaging his taser.

“The ‘clearly established’ standard ... requites that the legal principle clearly

prohibit the officer’s conduct in the particular circumstances before him.” D.C. ».

 

Wesby, U.S. __, 138 S. Ct. 577, 590 (2018). Perez has not cited any controlling

31
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 32 of 39

authority holding that the use of a taser to intercept and subdue a fleeing arrestee
constitutes excessive force, and the Court has identified no such authority. Perez
disputes Cuneo’s assertion that he warned him before tasing him and, if a jury were to
believe Petez, the jury could find that Cuneo’s initial use of the taser was
unreasonable. But this does not defeat qualified immunity because no controlling
authority established the illegality of using a taser without watning as of

November 20, 2017. See Saucier, 533 U.S. at 204 (“The inquiries for qualified
immunity and excessive force remain distinct.”). It has been said that qualified
immunity provides police officers “ample room for mistaken judgments” by
protecting “all but the plainly incompetent or those who knowingly violate the law.”
Messerschmidt v. Millender, 565 U.S. 535, 545-46 (2012) (quoting Malley v. Briggs, 475 U.S.
335, 341 (1986)). See also Bello, 2013 WL 53981, at *6. That protection extends to
Cuneo’s initial use of his taser. It also extends to his subsequent uses of his taser. As
of Novembet 20, 2017, no controlling authority established that repeated or extended
discharge of a taser to compel compliance with police instructions violated the Fourth
Amendment’s proscription against excessive force. The Court has identified no
Supreme Court precedent to support such a proposition, and the Court of Appeals
fot the Third Circuit has expressly declined to speak in a precedential opinion about
taset use. Estep, 639 Fed. Appx. 870, 874 n.4. Cf Brown, 484 Fed. Appx. 676 (3d Cir.
2012) (recognizing that “multiple courts of appeals had approved the use of taser guns

to subdue individuals who resist arrest ot refuse to comply with police orders”) (citing

32
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 33 of 39

Draper v. Reynolds, 369 F.2d 1270, 1278 (11th Cir. 2004); (Hinton v. City of Exhvood, 997
F.2d 774, 781 (10th Cir. 1993) (approving use of a stun gun to ovetcome a suspect’s
resistance to attest). Because no controlling authority clearly demonstrated the

illegality of Cuneo’s use of his taser under the citcumstances presented, he is entitled

to qualified immunity on this aspect of Perez’ excessive force claim.

3. Cuneo is Entitled to Summary Judgment Based on Qualified
Immunity With Respect to His Repeated Striking of Perez With His
Baton.

An officet’s use of a baton to strike a person resisting arrest has been
recognized as a reasonable means to obtain his or her compliance. See e.g, Santini v.
Fuentes, 739 Fed. Appx. 718, 721 (3d Cir. 2018) (affirming summary judgment based
on qualified immunity in a 2009 arrest of a non-suspect witness who was peppet-
sprayed and struck with nightsticks prior to being handcuffed when he appeared to be
resisting). The Court recognizes that Cuneo and Petez’ versions of the facts
sutrounding Cuneo’s use of his baton differ in certain respects and that a
determination of the reasonableness of that force may turn on resolution of these
differences. But it is undisputed that Perez was either engaged in a physical struggle
with Cuneo ot was actively evading arrest. Again, Perez has not cited, and the Court
has not identified, any controlling authority to support that Cuneo’s use of his baton
to repeatedly strike Perez under either ciccumstance was unconstitutional as of
November 20, 2017. Accordingly, while issues of fact remain concerning the

reasonableness of Cuneo’s use of his baton, they ate not material for purposes of the

33
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 34 of 39

qualified immunity analysis. Cuneo is entitled to qualified immunity with respect to
this aspect of his excessive force claim.

4. Genuine Issues of Material Fact Remain as to Whether Cuneo’s Use
of His Gun Violated Clearly Established Law.

Supreme Coutt case law applicable to an assessment of the reasonableness of
Cuneo’s shooting of Perez was clearly established long before November 20, 2017:
“(I]t is unreasonable for an officer to ‘seize an unarmed, nondangerous suspect by
shooting him ... [bJut ‘[w]here the officer has probable cause to believe that the
suspect poses a threat of serious physical hatm, either to the officer or to others, it is
not constitutionally unreasonable to prevent escape by using deadly force.” Brosseau v.
Haugen, 543 U.S. 194, 197-98 (2004) (internal citation omitted) (citing Tennessee v.
Garner, 471 U.S. 1 (1985), and Graham v. Connor, 490 U.S. 386 (1989)). The problem
the Court faces in this case is it cannot determine which of these two clearly
established propositions of law applies because the facts are sharply in dispute.
According to Perez, he was an unatmed, nondangerous individual fleeing from an
unlawful arrest when Cuneo shot him in the back. In contrast, Cuneo asserts that
Perez was not just resisting arrest but aggressively attacking him with such ferocity
that he feared for his life, prompting him to resort to deadly force. These disputes of
fact are genuine and clearly material. Accordingly, Cuneo’s request for summary

judgment based on qualified immunity must be denied as to his shooting of Perez.

34
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 35 of 39

E. The Borough of Johnsonburg is Entitled to Summary Judgment on
Perez’ Monell Claim.

Although not identified as a specific count, the allegations of Perez’ Amended
Complaint taise a municipal liability claim against the Borough of Johnsonburg
(Borough). See ECF No. 9, {| 63-67. A municipal entity such as the Borough cannot
be held liable for its employee’s alleged constitutional violations based on a theory of
respondeat superior. Monell v. Dep’t Soc. Servs. of City of New York, 436 U.S. 658, 691-95
(1978); Panas v. City of Phila., 871 F. Supp. 2d 370, 377-78 (E.D. Pa. May 14, 2012).
Rather, the “government itself, through its policies or practices, must be sufficiently
culpable before” it can be held liable under § 1983. Panas, 871 F. Supp. 2d at 377-78.
Such culpability exists only “when the alleged constitutional transgression implements
ot executes a policy, regulation, or decision officially adopted by the governing body
or informally adopted by custom.” McTernan v. City of York, 564 F.3d 636, 657 (3d Cir.
2009) (quoting Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)). Merely
alleging the existence of a policy, practice, or custom is not enough. Rizzo », Goode,
423 U.S. 362, 371 (1976). A plaintiff in a § 1983 action must show an “affirmative
link” between the occurrence of alleged misconduct and the municipality’s policy,
custom, or practice. Id. Accordingly, “[o]nce a plaintiff has identified a policy or
custom, [he ot] she ‘must show that the municipal action was taken with the requisite
degree of culpability, and must demonstrate a direct causal link between the municipal

action and the deprivation of federal rights.”” Abran v. City of Phila., 2020 WL 6781938,

35
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 36 of 39

at *12 (E.D. Pa. Nov. 17, 2020) (quoting Vuscan Pioneers of New Jersey v. City of Newark,
374 Fed. Appx. 313, 317 (3d Cir. 2010)). If the policy does not facially violate federal
law, “causation can be established only by ‘demonstrat[ing] that the municipal action
was taken with ‘deliberate indifference’ as to its known or obvious consequences.”
Id. (quoting Berg v. Cty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000)). Thus, in order
to impose liability on a local governmental entity for failing to act to preserve
constitutional rights, a § 1983 plaintiff must establish not only that he or she was

| deprived of a constitutional right, but that: (1) the municipality had a policy; (2) the
policy “amounts to deliberate indifference” to the plaintiffs constitutional right; and
(3) the policy was the “moving fotce behind the constitutional violation.” Weber v.
Erie Cty., 2020 WL 5983275, at *5 (W.D. Pa. Oct. 8, 2020) (quoting City of Canton, Olio
v. Harris, 489 U.S. 378, 389-91 (1989).

Perez contends that the Borough failed to “implement training policies and
procedures to keep officers from using excessive force” and that it “knew its officers
would frequently fail to follow the already inadequate procedures prior to the use of
force against” Perez. ECF No. 9, { 64. The Supreme Coutt has also recognized that
a local government’s “culpability for a deprivation of rights is at its most tenuous
where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011).
“If the alleged policy or custom at issue is a failure to train or supervise (as it is here),
the plaintiff must show that this failure ‘amounts to ‘deliberate indifference’ to the

tights of persons with whom [the municipality's] employees will come into contact.”

36
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 37 of 39

Johnson v. City of Phila., 975 F.3d 394, 403 8d Cir. 2020) (quoting Carter v. City of Phila.,
181 F.3d 339, 357 3d Cir. 1999)). “[D]eliberate indifference’ is a stringent standard
of fault, requiring proof that a municipal actor disregarded a known or obvious
consequence of his action.” Connick, 563 US. at 61 (quoting Board of County Com’rs of
Bryan Cyy. v. Brown, 520 U.S. 397, 410 (1997).

Typically, a plaintiff meets this burden by identifying, “a pattern of similar
constitutional violations by untrained employees” that “puts municipal
decisionmakets on notice that a new program is necessaty....” Johnson, 975 F.3d at 403
(quoting Thomas, 749 F.3d at 223). “Otherwise, the plaintiff needs to show that failure
to provide the identified training would ‘likely ... result in the violation of
constitutional rights’—7.e., to show that ‘the need for more or different training [was]
so obvious.” Id. (quoting City of Canton, 489 US. at 390). The Third Circuit applies a
three-part test to determine whether “a municipality's failure to train or supervise
amount(s] to deliberate indifference.” Carter, 181 F.3d at 357. A plaintiff must plead:
(1) municipal policymakers know that employees will confront a particular situation;
(2) the situation involves a difficult choice or a history of employees mishandling; and
(3) the wrong choice by an employee will frequently cause deprivation of
constitutional rights.” Id.; see also Thomas v. Cumberland Cty., 749 F.3d 217 at 224-25
(3d Cir. 2014) (quoting Board of County Com’rs of Bryan Cty., 520 U.S. at 409). (“Liability

in single-incident cases depends on ‘[t]he likelihood that the situation will recur and

37
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 38 of 39

the predictability that an officer lacking specific tools to handle that situation will
violate citizens’ rights’).

In the present case, Perez has not identified facts to support any of the
elements of municipal liability under Mone// and its progeny. He has not alleged facts
to show a history or pattern of police misconduct compatable to that alleged against
Cuneo. Not has he identified a policymaker who was allegedly on notice of such a
history ot pattern and displayed deliberate indifference to it. The record does not
support a finding that the Borough maintained a policy or custom of deliberate
indifference to police misconduct or a deliberately indifferent failure to train officers
in the face of a clear need to do so. ‘Thus, Perez has failed to establish a genuine
dispute of material fact concerning his Mone// claim and, therefore, the Borough is

entitled to judgment as a matter of law.

VI. Conclusion

Based on the record and applicable law, Defendants’ motion for summary
judgment must be denied as to Perez’ Fourth Amendment illegal seizute/atrest claim.
Disputed issues of fact also remain as to the reasonableness of Cuneo’s use of his
taser and baton during his encounter with Perez, but Cuneo is nevertheless entitled to
summaty judgement on these aspects of Perez’ excessive force claim based on qualified
immunity. As to Cuneo’s use of his firearm to shoot Perez in the back, genuine issues

of material fact preclude summary judgment for Cuneo on the issue of reasonableness

38
Case 1:18-cv-00180-RAL Document 66 Filed 07/23/21 Page 39 of 39

as well as qualified immunity. Finally, no genuine issue of material fact remains

concerning Perez’ municipal liability claim against the Borough of Johnsonburg, and

that Defendant is entitled to judgment as a matter of law. An appropriate Order will

follow.

Dated: July 23, 2021

oo
¢

39

BY THE COURT:

a

sep SATION
oo
,

ao

=e Lt 27 at

ca

HON. RICHARD A, KANZILLO
United States Magistrate Judge
